Mr. Chief Justice Alvey
delivered the opinion of the Court:
This case has been brought into this court, on its way to the Supreme Court of the United States, as we have been informed, with a request by counsel that it should have an early hearing, and we accordingly advanced the case on the calendar, and have heard argument, in order that it may reach the court of last resort in time to be heard there in connection with pending cases in that court, presenting the same or similar questions as those presented by this case, and which cases in the Supreme Court have been specially assigned and will likely be heard by that tribunal within the next few weeks.
With that object in view, there can be no good or useful purpose subserved by any elaborate consideration by this court of the questions presented by the bill and demurrer. Some of the questions raised may well admit of grave and careful argument and consideration, if presented under proper conditions.' But in this case, and as now presented, we do not perceive that there is any good ground or cause shown for an injunction to restrain the Commissioner of Internal Revenue from proceeding with the work of his bureau in respect to the assessment and collection of the Income Tax, under the act of Congress of 1894. The court is asked to take cognizance of and deal with the case before the facts are brought into existence to constitute the foundation for the exercise of jurisdiction, even supposing the court competent to extend relief by injunction, notwith*435standing the positive prohibitory terms of the statute, embodied in Section 3224 of the Revised Statutes of the United States, which declares that “no suit for the purpose of restraining the assessment or collection of any tax, shall be maintained in any court.”
[See Powell v. Farmers’ Loan & Trust Co., 157 U. S. 429; S. C., 158 U. S. 601. — Reporter.]
The learned justice below has considered this case at large, and has decided all the questions attempted to be raised by the bill, and he has reached the conclusion that there was no sufficient ground presented to justify the exercise of the restraining power of a court of equity, in any aspect of the case. And, without considering and deciding the main questions presented by the bill, we concur in the conclusion reached by the justice below, that there is no sufficient cause alleged or shown for the extraordinary remedy by injunction, and therefore the decree dismissing the bill should be affirmed ; and it is so ordered.

Decree affirmed.